IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-16-00299-CV

                     IN THE INTEREST OF E.O., A CHILD


                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 15-001044-CV-85


                            MEMORANDUM OPINION


       Luis Gallegos appealed the trial court’s order terminating Gallegos’s parental

rights to E.O., a child.     Gallegos has now filed a motion to dismiss his appeal.

Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (Waco) LOC. R. 5; TEX. GOV'T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 2, 2016
[CV06]




In the Interest of E.O., a Child                                                        Page 2